

Exhibit 10.5


OMNICELL, INC. BOARD OF DIRECTORS COMPENSATION PLAN


That upon recommendation of the Compensation Committee, and after review and
discussion, the Board of Directors’ Board compensation, effective immediately
following the 2017 Annual Meeting, shall thereinafter be, and it is hereby
approved as described below:
•
Each non-employee member of the Board shall receive cash compensation in the
amount of $22,500 per quarter at the time of and upon physical attendance, or
attendance via electronic means, at each quarterly Board meeting and is eligible
for reimbursement for expenses incurred in attending Board and Committee
meetings.

•
The initial option grants provided to new directors shall be a grant of
non-qualified stock options valued at $150,000 as of the date of grant (the
“Initial Stock Option Grant”). The Initial Stock Option Grant will vest as to
1/3rd of the shares on each anniversary of the date of grant.

•
Each non-employee member of the Board continuing his or her service on the Board
following the annual meeting of stockholders shall receive a restricted stock
grant valued at $120,000 as of the date of grant (the “Annual Restricted Stock
Grant”). The Annual Restricted Stock Grant shall vest in full on the date of the
following annual meeting, so long as the recipient remains a director until such
date.

•
The Chairperson of the Audit Committee shall receive annual compensation for his
or her service as the Chairperson in an amount equal to $40,000. Such
compensation shall be paid as follows: (i) at each quarterly Board meeting the
Chairperson shall receive cash compensation in the amount of $5,000; and (ii)
each year at the time of the Company annual meeting of stockholders, the
Chairperson shall be granted a restricted stock grant valued at $20,000 as of
the date of grant. Such grant will vest in full at the time of the following
year’s annual meeting of stockholders, so long as the director continues to
serve as the Chairperson of the Audit Committee.

•
Each non-chair member of the Audit Committee shall receive annual compensation
for his or her service on the Audit Committee in an amount equal to $20,000.
Such compensation shall be paid a follows: (i) at each quarterly Board meeting
each non-chair member of the Audit Committee shall receive cash compensation in
the amount of $2,500; and (ii) each year at the time of the Company annual
meeting of stockholders, each non-chair member of the Audit Committee shall be
granted a restricted stock grant valued at $10,000 as of the date of grant. Such
grant will vest in full at the time of the following year’s annual meeting of
stockholders, so long as the director continues to serve as a non-chair member
of the Audit Committee.

•
The Chairperson of the Corporate Governance Committee shall receive annual
compensation for his or her service as the Chairperson in an amount equal to
$22,000. Such compensation shall be paid as follows: (i) at each quarterly Board
meeting the Chairperson shall receive cash compensation in the amount of $2,750;
and (ii) each year at the time of the Company annual meeting of stockholders,
the Chairperson shall be granted a restricted stock grant valued at $11,000 as
of the date of grant. Such grant will vest in full at the time of the following
year’s annual meeting of stockholders, so long as the director continues to
serve as the Chairperson of the Corporate Governance Committee.



        
 

--------------------------------------------------------------------------------




•
Each non-chair member of the Corporate Governance Committee shall receive annual
compensation for his or her service on the Corporate Governance Committee in an
amount equal to $15,000. Such compensation shall be paid a follows: (i) at each
quarterly Board meeting each non-chair member of the Corporate Governance
Committee shall receive cash compensation in the amount of $1,875; and (ii) each
year at the time of the Company annual meeting of stockholders, each non-chair
member of the Corporate Governance Committee shall be granted a restricted stock
grant valued at $7,500 as of the date of grant. Such grant will vest in full at
the time of the following year’s annual meeting of stockholders, so long as the
director continues to serve as a non-chair member of the Corporate Governance
Committee.

•
The Chairperson of the Compensation Committee shall receive annual compensation
for his or her service as the Chairperson in an amount equal to $40,000. Such
compensation shall be paid as follows: (i) at each quarterly Board meeting the
Chairperson shall receive cash compensation in the amount of $5,000; and (ii)
each year at the time of the Company annual meeting of stockholders, the
Chairperson shall be granted a restricted stock grant valued at $20,000 as of
the date of grant. Such grant will vest in full at the time of the following
year’s annual meeting of stockholders, so long as the director continues to
serve as the Chairperson of the Compensation Committee.

•
Each non-chair member of the Compensation Committee shall receive annual
compensation for his or her service on the Compensation Committee in an amount
equal to $20,000. Such compensation shall be paid a follows: (i) at each
quarterly Board meeting each non-chair member of the Compensation Committee
shall receive cash compensation in the amount of $2,500; and (ii) each year at
the time of the Company annual meeting of stockholders, each non-chair member of
the Compensation Committee shall be granted a restricted stock grant valued at
$10,000 as of the date of grant. Such grant will vest in full at the time of the
following year’s annual meeting of stockholders, so long as the director
continues to serve as a non-chair member of the Compensation Committee.

•
Each member of the Mergers & Acquisitions Committee shall receive, for his or
her service on the Mergers & Acquisitions Committee, a per-meeting cash
compensation fee in the amount of $1,250 for each meeting duly convened and held
that such member attends. Such compensation shall be paid at each quarterly
Board.

•
The Independent Lead Director shall receive annual compensation for his or her
service in such capacity in an amount equal to $35,000. Such compensation shall
be paid as follows: (i) at each quarterly Board meeting the Lead Independent
Director shall receive cash compensation in the amount of $4,375; and (ii) each
year at the time of the Company annual meeting of stockholders, the Lead
Independent Director shall be granted a restricted stock grant valued at $17,500
as of the date of grant. Such grant will vest in full at the time of the
following year’s annual meeting of stockholders, so long as the recipient
remains a director until such date.

•
If a new director does not begin his or her initial term coincident with the
occurrence of the Company’s annual meeting of stockholders, then such director
shall be entitled to receive his or her applicable restricted stock grants
described above on an annualized pro-rata basis covering the time of his or her
service up to the next annual meeting.




